DETAILED ACTION
This is in response to the Request for Continued Examination filed 8/31/2022 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/31/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first fuel feed extending from a fuel source to the first combustor and a second fuel feed extending from the fuel source to the second combustor” (Claims 1 and 16), and “injecting fuel into the first combustor via a first fuel feed connecting a fuel source to the first combustor via a first fuel feed connecting a fuel source to the first combustor and combusting the fuel into the first combustor, and flowing fuel into the second combustor via a second fuel feed connecting the fuel source to the second combustor and combusting the fuel into the second combustor” (Claim 9) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a first fuel feed extending from a fuel source to the first combustor and a second fuel feed extending from the fuel source to the second combustor”. Applicant’s drawings do not show and Applicant’s specification does not describe the details of any fuel lines and their connection between a single fuel source and the first and second combustors. Therefore, the claims filed 8/31/2022 contain subject matter which as not described in the specification in such a way as to reasonably convey to one having ordinary skill in the art that Applicant had possession of the claimed invention at the time the application was filed.
Claims 2-8 and 20 are rejected for the same reasons discussed above based on their dependency to claim 1. 
Claim 9 recites “injecting fuel into the first combustor via a first fuel feed connecting a fuel source to the first combustor via a first fuel feed connecting a fuel source to the first combustor and combusting the fuel into the first combustor, and flowing fuel into the second combustor via a second fuel feed connecting the fuel source to the second combustor and combusting the fuel into the second combustor”. Applicant’s drawings do not show and Applicant’s specification does not describe the details of any fuel lines and their connection between a single fuel source and the first and second combustors. Therefore, the claims filed 8/31/2022 contain subject matter which as not described in the specification in such a way as to reasonably convey to one having ordinary skill in the art that Applicant had possession of the claimed invention at the time the application was filed.
Claims 10-16 are rejected for the same reasons above based on their dependency to claim 9. 
Claim 16 recites “a first fuel feed extending from a fuel source to the first combustor and a second fuel feed extending from the fuel source to the second combustor”. Applicant’s drawings do not show and Applicant’s specification does not describe the details of any fuel lines and their connection between a single fuel source and the first and second combustors. Therefore, the claims filed 8/31/2022 contain subject matter which as not described in the specification in such a way as to reasonably convey to one having ordinary skill in the art that Applicant had possession of the claimed invention at the time the application was filed.
Claims 17-19 are rejected for the same reasons above based on their dependency to claim 16. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Montoya (US 6,385,959) and Roberge (US 2009/0211221).
Regarding Independent Claim 1, Moon teaches (Figures 1-4) an aircraft engine (10) having a core gas path (the path through 36, 40, 38; see Figure 1) having a first combustor (40), the aircraft engine also includes a turbine (32) and a gearbox (34) driven by (see Paragraph 0030) the turbine (32), the core gas path (the path through 36, 40, 38; see Figure 1) having a core compressor (36) upstream of (with respect to a flow of gases through the core gas path; see Figure 1) the first combustor (40), the core gas path (the path through 36, 40, 38; see Figure 1) having a core turbine (38) downstream of (with respect to a flow of gases through the core gas path; see Figure 1) the first combustor (40), the core turbine (38) drivingly engaged to (see Figure 1 and Paragraph 0032) the core compressor (36) via a first shaft (39), a boost compressor (30) driven by (see Figure 1 and Paragraph 0032) the turbine (32), the boost compressor (30) upstream of (see Figure 1) the core gas path (the path through 36, 40, 38; see Figure 1), the boost compressor (30) drivingly engaged to (see Figure 1 and Paragraph 0032) the turbine (32) via a second shaft (28) disengaged from (see Figure 1) first shaft (39), the first shaft (39) axially offset from (see Figure 1) the second shaft (28) relative to a rotation axis (indicated by the dashed line in Figure 1 and described in Paragraph 0031) of the first shaft (39).
Moon does not teach that the aircraft engine includes a second gas path parallel to the core gas path, the second gas path having a second combustor, a turbine disposed to be driven in use by air flowing through the second gas path, a valve configured for selectively opening and closing the second gas path, and the boost compressor is upstream of both the core gas path and the second gas path, an outlet of the second combustor connected to the core gas path at a location downstream of an outlet of the core turbine and upstream of an inlet of the turbine, or a first fuel feed extending from a fuel source to the first combustor and a second fuel feed extending from the fuel source to the second combustor.
Montoya teaches (Figures 1-12) an aircraft engine (20) having a core gas path (the path from 83 through 48; see Figures 1-2A) having a first combustor (44), a second gas path (the path from 84 through 50; see Figures 1-2A) parallel to (see Figures 1-2A and 12) the core gas path (the path from 83 through 48; see Figures 1-2A), the second gas path (the path from 84 through 50; see Figures 1-2A) having a second combustor (46), a turbine (50) disposed to be driven (see Figures 1-2A) in use by air flowing through the second gas path (the path from 84 through 50; see Figures 1-2A), a valve (250) configured for selectively opening and closing (Column 2, lines 13-29) the second gas path (the path from 84 through 50), and a boost compressor (40) that is upstream of both (see Figures 1-2A and 12) the core gas path (the path from 83 through 48; see Figures 1-2A) and the second gas path (the path from 84 through 50; see Figures 1-2A), an outlet of the second combustor (46) connected to (see Figures 1-2A and 12) the core gas path (the path from 83 through 48) at a location downstream of (Column 3, lines 61-67) an outlet of the core turbine (48) and upstream of an inlet (the inlet downstream of 76; see Figure 2A) of the turbine (50). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to include the second gas path that is parallel to the core gas path, the second gas path having a second combustor, a turbine disposed to be driven in use by air flowing through the second gas path, a valve configured for selectively opening and closing the second gas path, and the boost compressor is upstream of both the core gas path and the second gas path, an outlet of the second combustor connected to the core gas path at a location downstream of an outlet of the core turbine and upstream of an inlet of the turbine, as taught by Montoya, in order to provide more energy and apply more work force to the low pressure turbine blades and therefore increase the shaft horsepower of the low pressure turbine which increases the fan blade speed and, ultimately, increases the engine’s air intake and thrust (see Column 12, lines 43-63 of Montoya). Although Montoya teaches that the fuel to the first and second combustors are provided by fuel injectors (see Column 4, lines 48-67), Moon in view of Montoya does not teach, as discussed so far, a first fuel feed extending from a fuel source to the first combustor and a second fuel feed extending from the fuel source to the second combustor.
Roberge teaches (Figures 1-2) a core gas path (at A5) including a first combustor (40) and a second gas path (at A4) including a second combustor (28), the second gas path (at A4) being parallel to the core gas path (at A5), wherein a first fuel feed extends from a fuel source to the first combustor and a second fuel feed extending from the fuel source to the second combustor (see Paragraph 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Montoya to include a first fuel feed extending from a fuel source to the first combustor and a second fuel feed extending from the fuel source to the second combustor, as taught by Roberge, in order to produce an exhaust gases that are expanded through turbines (Paragraph 0018). It is additionally noted that the use of a known prior art structure (in this case, the use of a single fuel source in fuel feed systems as taught by Roberge), to obtain predictable results (in this case, to generate exhaust gases that exit first and second combustors and enter first and second turbines) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A.
It is noted that the term “valve” is interpreted using Merriam Webster’ dictionary definition “any of various mechanical devices by which the flow of liquid may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”.
Regarding Claim 2, Moon in view of Montoya and Roberge teaches the invention as claimed and as discussed above. Moon in view of Montoya and Roberge does not teach, as discussed so far, wherein the valve has a regular configuration in which fluid communication between the boost compressor and the second gas path is blocked by the valve and a boost configuration in which the boost compressor is in fluid communication with the second gas path through the valve.
Montoya teaches (Figures 1-12) wherein the valve (250) has a regular configuration (when the piston actuated with linkage 122 in a first direction to move the vane into a position to block the inlet orifices 86 and regulate the amount of air passing into the secondary combustion chamber; see Column 6, lines 40-46) in which fluid communication (see Figures 1-2A, 3, 6A-6B) between the boost compressor (40) and the second gas path (at 84) is blocked by the valve (250) and a boost configuration (when the piston actuates linkage 122 in an opposite direction to cause the vane to unblock the inlet orifices 86 and allow an increased amount of high pressure air to pass into the secondary combustion chamber ; see Column 6, lines 50-54) in which the boost compressor (40) is in fluid communication (see Figures 1-2A, 3, 6A-6B) with the second gas path (at 84) through the valve (250).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Montoya and Roberge to include the valve having a regular configuration in which fluid communication between the boost compressor and the second gas path is blocked by the valve and a boost configuration in which the boost compressor is in fluid communication with the second gas path through the valve, as taught by Montoya, in order to provide an aircraft pilot the ability to regulate the amount of air received by the secondary combustion chamber (see Column 5, lines 50-65 of Montoya).
Regarding Claim 3, Moon in view of Montoya and Roberge teaches the invention as claimed and as discussed above. Moon further teaches (Figures 1-4) wherein the turbine (32) is also driven by (see Figure 1 and Paragraph 0032) the core gas path (the path through 36, 40, 38; see Figure 1).
It is noted that Primus also teaches (Figures 1-3) wherein the turbine (34) is also driven by (see Figures 1-2) the core gas path (the path from 48 to 32, via 30; see Figures 1-2).
Regarding Claim 8, Moon in view of Montoya and Roberge teaches the invention as claimed and as discussed above. Moon further teaches (Figures 1-4) wherein the boost compressor (30) is fluidly connected to the core gas path (the path through 36, 40, 38; see Figure 1) via a conduit (the conduit schematically shown between 16 and 18; see Figure 1) located radially outwardly (with respect to the rotational axis indicated by the dashed line shown in Figure 1) of the core gas path (the path through 36, 40, 38; see Figure 1).

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Montoya (US 6,385,959) and Roberge (US 2009/0211221) as applied to claim 1, and further in view of Neitzel (US 4,791,783).
Regarding Claim 4, Moon in view of Montoya and Roberge teaches the invention as claimed and as discussed above. As discussed above, Moon teaches (Figures 1-4) the use of a gearbox (34) driven by the turbine (32, via 28) which drives an output shaft (26). Moon in view of Primus does not teach wherein the aircraft engine is a turboshaft engine, further comprising helicopter blades mounted to a power shaft, the power shaft being driven by the gearbox.
Neitzel teaches (Figures 1-4) an aircraft engine (30) which is a convertible engine that is capable of turboshaft and/or turbofan modes of operation (see Figures 2-4 and abstract), which further comprises helicopter blades (Column 2, lines 1-10 and Column 3, lines 51-60) mounted to a power shaft (42), the power shaft (42) being driven by the turbine (36) through a low pressure turbine shaft (38) and a gear set (40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Montoya and Roberge to have the engine be a turboshaft engine, further comprising helicopter blades mounted to a power shaft, as taught by Neitzel, in order to allow the right amount of shaft horsepower to a helicopter rotor for liftoff and landing and, additionally, be convertible to a turbofan mode of operation for forward flight when the helicopter is unloaded (Column 3, lines 36-44 Neitzel).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Montoya (US 6,385,959) and Roberge (US 2009/0211221) as applied to claim 1, and further in view of Jacobs et al. (US 2017/0350253).
Regarding Claim 5, Moon in view of Montoya and Roberge teaches the invention as claimed and as discussed above. Moon teaches (Figures 1-4) the use of a gearbox (34) driven by the turbine (32, via 28) which drives an output shaft (26). Moon in view of Primus does not teach, as discussed so far, wherein the aircraft engine is a turboprop engine, further comprising a propeller mounted to a power shaft, the power shaft being driven by the gearbox.
Jacobs teaches (Figures 1-8) an turboprop aircraft engine (10; see Figure 1), comprising a propeller (16) mounted to a power shaft (38), the power shaft (38) being driven the gearbox (40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Montoya and Roberge to include a propeller mounted to a power shaft, the power shaft being driven the gearbox, as taught by Jacobs, in order to drive the fan spool relative to the low pressure spool as desired (see Paragraph 0025 of Jacobs).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Montoya (US 6,385,959) and Roberge (US 2009/0211221) as applied to claim 3, and further in view of Pedersen (US 4,054,030).
Regarding Claim 6, Moon in view of Montoya and Roberge teaches the invention as claimed and as discussed above. Moon in view of Montoya and Roberge does not teach, as discussed so far, wherein the core gas path is configured for driving the turbine at a power level corresponding to a cruise power requirement of the aircraft engine.
Pedersen teaches (Figures 1-4) an aircraft engine (10) having a core gas path (through 26) and a second gas path (through 66), wherein the core gas path (through 26) that is configured for driving the turbine (16) at a power level corresponding to a cruise power requirement (Column 4, lines 24-33) of the aircraft engine (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Montoya and Roberge to include the core gas path being configured for driving the turbine at a power level corresponding to a cruise power requirement of the aircraft engine, as taught by Pedersen, in order to produce a desired control of combustion products across both the high pressure turbine stage and the blade row of the low pressure turbine stage during this mode of operation (Column 4, lines 24-33 of Pedersen).
Regarding Claim 7, Moon in view of Montoya, Roberge, and Pedersen teaches the invention as claimed and as discussed above. Moon in view of Montoya, Roberge, and Pedersen does not teach, as discussed so far, wherein the second gas path is configured for adding power to the turbine for reaching a takeoff power requirement of the aircraft engine.
Pedersen teaches (Figures 1-4) an aircraft engine (10) having a core gas path (through 26) and a second gas path (through 66), wherein the second gas path (through 66) is configured for adding power to the turbine (16) for reaching a takeoff power requirement (see Column 4, lines 24-54) of the aircraft engine (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Montoya, Roberge, and Pedersen to include the second gas path being configured for adding power to the turbine for reaching a takeoff power requirement of the aircraft engine, as taught by Pedersen, in order to increase power input to the fans to improve engine efficiency (Column 4, lines 24-54 of Pedersen).

Claims 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Pedersen (US 4,054,030), Roberge (US 2009/0211221), and Primus et al. (US 2016/0319742).
Regarding Independent Claim 9, Moon teaches (Figures 1-4) a method of operating an aircraft engine (10) having a core gas path (the path through 36, 40, 38; see Figure 1) having a first combustor (40), the aircraft engine also includes a turbine (32) driven by (see Figure 1 and Paragraph 0032) the core gas path (the path through 36, 40, 38; see Figure 1), the method comprising driving the turbine (32) by operating the first combustor (40), the driving of the turbine (32) including driving a boost compressor (30) with a first shaft (28) drivingly engaging (see Figure 1 and Paragraph 0032) the boost compressor (30) with the turbine (32), and driving a core compressor (36) drivingly engaged to a core turbine (38) via a second shaft (39) disengaged and axially offset (see Figure 1) from the first shaft (28), wherein driving the turbine (32) includes driving (see Figure 1 and Paragraph 0032) the core compressor (36) with the core turbine (38) via the second shaft (39). 
Moon does not teach that the aircraft engine includes a second gas path parallel to the core gas path, the second gas path having a second combustor, the turbine is driven by both the core gas path and the second gas path, wherein the method includes driving the turbine at a takeoff power level including simultaneously operating the first combustor and the second combustor in relation with the core gas path and the second gas path, the driving of the turbine at the takeoff power level includes dividing a flow from the boost compressor between the core gas path and the second gas path upstream of the core compressor, the simultaneously operating the first combustor and the second combustor including injecting fuel into the first combustor via a first fuel feed connecting a fuel source to the first combustor and combusting the fuel into the first combustor, and flowing fuel into the second combustor via a second fuel feed connecting the fuel source to the second combustor and combusting the fuel into the second combustor, and subsequently to driving the turbine at the takeoff power level for a given duration, closing the second gas path, shutting down the second combustor, and driving the turbine at a cruise power level solely via the core gas path.
Pedersen teaches (Figures 1-4) an aircraft engine (Figures 1-2) including a second gas path (78 to 64; see Figure 2) parallel to the core gas path (through 26), a second gas path (78 to 64) having a second combustor (66), a turbine (16) that is driven by both the core gas path (through 26) and the second gas path (78 to 64), driving the turbine (16) at a first mode of operation (see Figure 2) including simultaneous operation of the first combustor (26) and the second combustor (66) in relation with the core gas path (through 26) and the second gas path (78 to 64), the driving of the turbine (16) at the first mode of operation (see Figure 2) includes dividing a flow (at 52) between the core gas path (through 26) and the second gas path (78 to 64) upstream of the core compressor (20), and subsequently to driving the turbine (16) at the first mode of operation (see Figure 2) for a given duration, closing the second gas path (via 72, 74), shutting down the second combustor (66), and driving the turbine (16) at a cruise power level (see Column 4, lines 24-33) solely via the core gas path (through 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to include a second gas path being parallel to the core gas path, the second gas path having a second combustor, the turbine is driven by both the core gas path and the second gas path, wherein the method includes driving the turbine at a first mode including simultaneously operating the first combustor and the second combustor in relation with the core gas path and the second gas path, the driving of the turbine at the first mode includes dividing a flow between the core gas path and the second gas path upstream of the core compressor, and subsequently to driving the turbine at the first mode for a given duration, closing the second gas path, shutting down the second combustor, and driving the turbine at a cruise power level solely via the core gas path, as taught by Pedersen, in order to produce a desired control of combustion products across both the high pressure turbine stage and the blade row of the low pressure turbine stage (Column 4, lines 24-54 of Pedersen).
Moon in view of Pedersen does not teach injecting fuel into the first combustor via a first fuel feed connecting a fuel source to the first combustor and combusting the fuel into the first combustor and flowing fuel into the second combustor via a second fuel feed connecting the fuel source to the second combustor and combusting the fuel into the second combustor. Moon in view of Pedersen also does not teach wherein the method includes driving the turbine at a takeoff power level including simultaneously operating the first combustor and the second combustor in relation with the core gas path and the second gas path, the driving of the turbine at the takeoff power level includes dividing a flow from the boost compressor between the core gas path and the second gas path.
Roberge teaches (Figures 1-2) a core gas path (at A5) including a first combustor (40) and a second gas path (at A4) including a second combustor (28), the second gas path (at A4) being parallel to the core gas path (at A5), wherein a first fuel feed extends from a fuel source to the first combustor and a second fuel feed extending from the fuel source to the second combustor (see Paragraph 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Pedersen to include a first fuel feed extending from a fuel source to the first combustor and a second fuel feed extending from the fuel source to the second combustor, as taught by Roberge, in order to produce an exhaust gases that are expanded through turbines (Paragraph 0018 of Roberge). It is additionally noted that the use of a known prior art structure (in this case, the use of a single fuel source in fuel feed systems as taught by Roberge), to obtain predictable results (in this case, to generate exhaust gases that exit first and second combustors and enter first and second turbines) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A. Moon in view of Pedersen and Roberge does not teach wherein the method includes driving the turbine at a takeoff power level including simultaneously operating the first combustor and the second combustor in relation with the core gas path and the second gas path, the driving of the turbine at the takeoff power level includes dividing a flow from the boost compressor between the core gas path and the second gas path.
Primus teaches (Figures 1-3) the concept of operating a turbine engine (10), the method comprising: driving a turbine (36) at a first power level (a maximum power level required for takeoff and landing; see Paragraphs 0015-0018) including simultaneously operating a first combustor (30) and a second combustor (38) in relation with the first gas path (through 30 to 32) and the second gas path (through 38 to 34); the driving of the turbine (36) at the first power level (a maximum power level required for takeoff and landing; see Paragraphs 0015-0018) includes dividing (the flow from 24 is divided between 26 and 14; see Figures 1-2) a flow from the boost compressor (24) between a first gas path (through 30 to 32) and the second gas path (through 38 to 34) upstream of the core compressor (26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Pedersen and Roberge to include driving the turbine at a takeoff power level including simultaneously operating the first combustor and the second combustor in relation with the core gas path and the second gas path and subsequently to said driving the turbine at a takeoff power level for a given duration, closing the second gas path, shutting down the second combustor, and driving the turbine at a cruise power level solely via the core gas path, as taught by Primus, so that there is high efficiency throughout the operation of the system (Paragraph 0015 of Primus).
Regarding Claims 13-15, Moon in view of Pedersen, Roberge, and Primus teaches the invention as claimed and as discussed above. Moon in view of Pedersen, Roberge, and Primus does not teach wherein takeoff power level is more than 4/3, more than 3/2, or more than twice of the cruise power level.
Pedersen teaches that during a cruise mode of engine operation, power to drive the bypass fans is supplied by low pressure blade row, and during a second mode of engine operation where burners are operated concurrently, the blade row 68 is driven as a reaction turbine, thereby providing a supplemental work output on the low pressure turbine stage 16 to increase power input to the fans 42, 44 to improve engine efficiency (Column 4, lines 24-54). Therefore, the power level during operation of both combustors relative to the power level of only one combustor, is recognized as a result-effective variable, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that engine efficiency is improved when the power input to the fans is increased.
Thus, since the general conditions of the claim, i.e. that an increase power level when both combustors are operated concurrently, relative to when only one combustor is operated, leads to an improvement in engine efficiency, were taught in the prior art by Pedersen, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the relative power levels taught by Pedersen to achieve an improvement in engine efficiency. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Pedersen (US 4,054,030), Roberge (US 2009/0211221), and Primus et al. (US 2016/0319742) as applied to claim 9, and further in view of Montoya (US 6,385,959).
Regarding Claims 10-12, Moon in view of Pedersen, Roberge, and Primus teaches the invention as claimed and as discussed above. Although Primus teaches, as discussed above, operating the turbine engine at two power levels (one level including simultaneous operation of both combustors and another level including operation of only one combustor), Moon in view of Pedersen and Primus does not teach, as discussed so far, wherein a rotation speed of the turbine at the takeoff power level is less than 120%, less than 110%, or less than 105% of a rotation speed of the turbine at the cruise power level and more than the rotation speed of the turbine at the cruise power level.
Montoya teaches (Figures 1-12), however, that the amount of mechanical power, T, generated by the turbine blades is generally calculated as:                                 
                                    T
                                    =
                                    (
                                    F
                                    *
                                    r
                                    )
                                    (
                                    2
                                    π
                                    f
                                    )
                                
                             wherein, F is the amount of work force supplied by the exhaust gases passing from the combustion chamber, r is the effective point of application or moment arm of the work force F, and f is the frequency or rpm of the turbine blades (see Column 12, lines 10-22). Therefore, the rotational speed of the turbine, the amount of work force supplied by the exhaust gases, and the moment arm of the work force are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that when the second combustion chamber is shut down (during a cruise mode of operation as taught by Primus), the effective point of application or moment arm of the work force is decreased and an increase in the frequency or rpm of the turbine blades is required in order to increase the mechanical power generated by the turbine blades.
Thus, since the general conditions of the claim, i.e. that an increase in rotational speed of the turbine increases the mechanical power generated by the turbine blades, were taught in the prior art by Montoya, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the relative turbine speeds taught by Montoya to achieve a desired amount of mechanical power.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Pedersen (US 4,054,030), Roberge (US 2009/0211221), and Neitzel (US 4,791,783).
Regarding Independent Claim 16, Moon teaches (Figures 1-4) an aircraft engine (10) having a core gas path (the path through 36, 40, 38; see Figure 1) having a first combustor (40), the aircraft engine also includes a turbine (32) driven by the core gas path (the path through 36, 40, 38; see Figure 1), the core gas path (the path through 36, 40, 38; see Figure 1) having a core compressor (36) upstream of (with respect to a flow of gases through the core gas path; see Figure 1) the first combustor (40), the core gas path (the path through 36, 40, 38; see Figure 1) having a core turbine (38) downstream of (with respect to a flow of gases through the core gas path; see Figure 1) the first combustor (40), the core turbine (38) drivingly engaged to (see Figure 1 and Paragraph 0032) the core compressor (36) via a first shaft (39), a boost compressor (30) driven by (see Figure 1 and Paragraph 0032) the turbine (32), the boost compressor (30) upstream of (see Figure 1) the core gas path (the path through 36, 40, 38; see Figure 1), the boost compressor (30) drivingly engaged to (see Figure 1 and Paragraph 0032) the turbine (32) via a second shaft (28) disengaged from (see Figure 1) first shaft (39), the first shaft (39) and the second shaft (28) being non-concentric (see Figure 1).
Moon does not teach that the aircraft engine includes a second gas path parallel to the core gas path, the second gas path having a second combustor, a turbine disposed to be driven by both the core gas path and the second gas path, a valve configured for selectively opening and closing the second gas path, and the boost compressor is upstream of both the core gas path and the second gas path, the second gas path stemming from the core gas path at a location downstream of the boost compressor and upstream of the core compressor. Moon also does not teach the use of a turboprop or turboshaft engine or a first fuel feed extending from a fuel source to the first combustor and a second fuel feed extending from the fuel source to the second combustor.
Pedersen teaches (Figures 1-4) an aircraft engine (Figures 1-2) including a second gas path (54 to 64, via 78; see Figure 2) parallel to the core gas path (through 26), the second gas path (54 to 64, via 78) having a second combustor (66), a turbine (16) that is driven by both the core gas path (through 26) and the second gas path (54 to 64, via 78), a valve (72) configured for selectively opening and closing (see Figures 1-2) the second gas path (54 to 64, via 78), and a boost compressor (at 44) upstream of both the core gas path (through 26) and the second gas path (65 to 64, via 78), the second gas path (54 to 64, via 78; see Figure 2) stemming from (at 52; see Figure 2) the core gas path (the path through 26) at a location downstream of (see Figure 2) the boost compressor (at 44) and upstream of (see Figure 2) the core compressor (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to have the aircraft engine include a second gas path parallel to the core gas path, the second gas path having a second combustor, a turbine disposed to be driven by both the core gas path and the second gas path, a valve configured for selectively opening and closing the second gas path, and the boost compressor is upstream of both the core gas path and the second gas path, the second gas path stemming from the core gas path at a location downstream of the boost compressor and upstream of the core compressor, as taught by Pedersen, in order to produce a desired control of combustion products across both the high pressure turbine stage and the blade row of the low pressure turbine stage (Column 4, lines 24-54 of Pedersen). Moon in view of Pedersen also does not teach the use of a turboprop or turboshaft engine or a first fuel feed extending from a fuel source to the first combustor and a second fuel feed extending from the fuel source to the second combustor.
Roberge teaches (Figures 1-2) a core gas path (at A5) including a first combustor (40) and a second gas path (at A4) including a second combustor (28), the second gas path (at A4) being parallel to the core gas path (at A5), wherein a first fuel feed extends from a fuel source to the first combustor and a second fuel feed extending from the fuel source to the second combustor (see Paragraph 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Pedersen to include a first fuel feed extending from a fuel source to the first combustor and a second fuel feed extending from the fuel source to the second combustor, as taught by Roberge, in order to produce an exhaust gases that are expanded through turbines (Paragraph 0018 of Roberge). It is additionally noted that the use of a known prior art structure (in this case, the use of a single fuel source in fuel feed systems as taught by Roberge), to obtain predictable results (in this case, to generate exhaust gases that exit first and second combustors and enter first and second turbines) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A. Moon in view of Pedersen and Roberge does not teach the use of a turboprop or turboshaft engine.
Neitzel teaches (Figures 1-4) an aircraft engine (30) which is a convertible engine that is capable of turboshaft and/or turbofan modes of operation (see Figures 2-4 and abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Pedersen and Roberge to include the aircraft engine being a turboshaft, as taught by Neitzel, in order to allow the right amount of shaft horsepower to a helicopter rotor for liftoff and landing and, additionally, be convertible to a turbofan mode of operation for forward flight when the helicopter is unloaded (Column 3, lines 36-44 of Neitzel).
It is noted that the term “valve” is interpreted using Merriam Webster’ dictionary definition “any of various mechanical devices by which the flow of liquid may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”.
Regarding Claim 17, Moon in view of Pedersen, Roberge, and Neitzel teaches the invention as claimed and as discussed above. Moon further teaches (Figures 1-4) a gearbox (34) driven by (see Figure 1 and Paragraph 0032) the turbine (32) via the second shaft (28).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Pedersen (US 4,054,030), Roberge (US 2009/0211221), and Neitzel (US 4,791,783) as applied to claim 16, and further in view of Montoya (US 6,385,959).
Regarding Claim 18, Moon in view of Pedersen, Roberge, and Neitzel teaches the invention as claimed and as discussed above. Moon in view of Pedersen, Roberge, and Neitzel does not teach, as discussed so far, wherein the valve has a regular configuration in which fluid communication between the boost compressor and the second gas path is blocked by the valve and a boost configuration in which the boost compressor is in fluid communication with the second gas path through the valve.
Montoya teaches (Figures 1-12) wherein the valve (250) has a regular configuration (when the piston actuated with linkage 122 in a first direction to move the vane into a position to block the inlet orifices 86 and regulate the amount of air passing into the secondary combustion chamber; see Column 6, lines 40-46) in which fluid communication (see Figures 1-2A, 3, 6A-6B) between the boost compressor (40) and the second gas path (at 84) is blocked by the valve (250) and a boost configuration (when the piston actuates linkage 122 in an opposite direction to cause the vane to unblock the inlet orifices 86 and allow an increased amount of high pressure air to pass into the secondary combustion chamber ; see Column 6, lines 50-54) in which the boost compressor (40) is in fluid communication (see Figures 1-2A, 3, 6A-6B) with the second gas path (at 84) through the valve (250).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Pedersen, Roberge, and Neitzel to include the valve having a regular configuration in which fluid communication between the boost compressor and the second gas path is blocked by the valve and a boost configuration in which the boost compressor is in fluid communication with the second gas path through the valve, as taught by Montoya, in order to provide an aircraft pilot the ability to regulate the amount of air received by the secondary combustion chamber (see Column 5, lines 50-65 of Montoya).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Pedersen (US 4,054,030), Roberge (US 2009/0211221), and Neitzel (US 4,791,783) as applied to claim 16, and further in view of Pedersen (US 4,054,030).
Regarding Claim 19, Moon in view of Pedersen, Roberge, and Neitzel teaches the invention as claimed and as discussed above. Moon in view of Pedersen, Roberge, and Neitzel does not teach wherein the core gas path is configured for driving the turbine at a power level corresponding to a cruise power requirement of the aircraft engine.
Pedersen teaches (Figures 1-4) an aircraft engine (10) having a core gas path (through 26) and a second gas path (through 66), wherein the core gas path (through 26) that is configured for driving the turbine (16) at a power level corresponding to a cruise power requirement (Column 4, lines 24-33) of the aircraft engine (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Pedersen, Roberge, and Neitzel to include the core gas path being configured for driving the turbine at a power level corresponding to a cruise power requirement of the aircraft engine, as taught by Pedersen, in order to produce a desired control of combustion products across both the high pressure turbine stage and the blade row of the low pressure turbine stage during this mode of operation (Column 4, lines 24-33 of Pedersen).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Montoya (US 6,385,959) and Roberge (US 2009/0211221) as applied to claim 1, and further in view of Davis, Jr. et al. (US 2016/0169520).
Regarding Claim 20, Moon in view of Primus teaches the invention as claimed and as discussed above. Moon in view of Primus does not teach wherein the second combustor is from 10% to 20% smaller than the first combustor.
Davis teaches (Figures 1-9) a turbomachine (10) including a second combustor (72) which may be shaped and sized for a predetermined level of combustion to take place therein (Paragraph 0040). Therefore, the size of a secondary combustor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the combustor size determines the level of combustion which takes place therein. 
Therefore, since the general conditions of the claim, i.e. the relative size of the combustor, were disclosed in the prior art by Davis, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the combustor taught by Davis which is sized for a predetermined level of combustion to take place therein (Paragraph 0040).  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
It is additionally noted that Applicant has not disclosed that using a combustor that is at least 10% smaller than the first combustor results in an unpredicted result not seen in the Prior Art and it appears that the invention would perform equally well with Primus’ combustor. In this case, the combustor that is at least 10% smaller, absent persuasive evidence that the combustor’s relative size is functionally significant, the limitations above constitute a mere change in size and fail to patentably distinguish over the prior art.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A.

Response to Arguments
Applicant's arguments filed 8/31/2022 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current office action, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.
Applicant argues that there is no motivation to combine the teachings of Primus. In response, Primus teaches that his system allows for the improvement of efficiency throughout operation of the system. As recognized by applicant, “any engine designer aims at improving efficiency of their engines”. Therefore, an engine designer looking at the teachings of the prior art would be motivated to include the teachings of Primus to improve efficiency throughout engine operation.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741